Citation Nr: 1031428	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
including due to exposure to Agent Orange.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
due to financial hardship of the Veteran pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action 
is required on your part.


REMAND

The Veteran contends his esophageal cancer may have been caused 
by his exposure to Agent Orange, specifically when he was in Da 
Nang in the Republic of Vietnam.  While service personnel records 
do not confirm that the Veteran served in the Republic of 
Vietnam, the Veteran's claim that he served there is not 
rebutted.  He was awarded the Vietnam Service Medal (VSM), the 
Air Medal, the National Defense Service Medal and the Republic of 
Vietnam Campaign Medal.  The VSM was awarded to all members of 
the Armed Forces of the United States serving in Vietnam and the 
contiguous waters or airspace thereover, as well as for those who 
served in Thailand, Laos or Cambodia while serving in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, 6.5 (U.S. Department of Defense Manual 
1348.33-M, September 1996).  Therefore, his receipt of the 


VSM and the other medals, while certainly commendable in their 
own right, are not indicative of his actual service on the 
landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  

However, the Air Medal citation notes that the Veteran was 
involved in combat operations in Southeast Asia from September 
1967 to February 1968 and successfully completed twenty 
strikes/flights against the enemy.  In this context, a strike or 
flight includes those sorties which deliver ordnance against the 
enemy, land or evacuate personnel in assault or engage in search 
and rescue operations which encounter enemy opposition.  

Resolving all doubt in the Veteran's favor, the Board finds that 
he was involved in combat against the enemy and that landing at 
Da Nang Air Force Base during the course of these flights was 
consistent with circumstances, conditions, or hardships of his 
service, notwithstanding the fact that there is no official 
record of such.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence to establish that he or she was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for other disabilities, including 
esophageal cancer.  No toxicologic studies provided evidence of 
biologic plausibility of an association between the compounds of 
interest and tumors of the esophagus.  It was specifically 
indicated that the National Academy of Sciences, after reviewing 
pertinent studies, did not feel that the evidence warranted 
altering its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of esophageal 
cancer.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

The Veteran's service treatment records are completely 
unremarkable for any relevant complaints, treatment, or diagnosis 
of esophageal cancer.  The initial finding of esophageal cancer 
was in June 2007, when he sought medical treatment from Dr. M.M. 
for difficulty swallowing, so well over three decades after his 
military service ended in May 1969.  A June 2008 letter from Dr. 
D.S. states that the Veteran "has had a past exposure to Agent 
Orange, and may be that this malignancy is, indeed, related to 
his past exposure."  This is not sufficient evidence to 
establish that esophageal cancer is related to herbicide exposure 
and an examination to determine a relationship would be helpful.   

In order to establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As of July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD contained at 38 CFR § 
3.304(f) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases.  See 75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of claims 
that VA will accept through credible lay testimony, alone, as 
being sufficient to establish the occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously authorized VA to accept statements from Veterans who 
served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former prisoners-of-war (POWs) and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.  

The evidence of record includes only a February 2008 VA intake 
form, on which he presented with PTSD.  This form does not 
establish a current diagnosis.  Therefore, it must first be 
determined whether the Veteran has a current diagnosis of PTSD. 

The Veteran also claims that he developed bilateral hearing loss, 
i.e., hearing loss in both ears, and bilateral tinnitus as a 
result of noise exposure during his military service.  
Specifically, the Veteran claims that he was exposure to small 
and large weapons without hearing protection.  Again his claim of 
acoustic trauma in service is consistent with the places, types, 
and circumstances of service.  

There is evidence that the Veteran suffers from bilateral hearing 
loss.  To this end, the Veteran has submitted records of 
audiograms from April 1984 to November 1992, which the Veteran 
claims were conducted with the U.S. Department of Energy.  These 
audiograms showed moderate to severe hearing loss in the right 
ear at 3000 hz and normal to severe hearing loss in the left ear 
at 2000 hz.  The January 2010 VA audiology consult also found a 
change in the Veteran's hearing since 1992, and determined that 
the Veteran is candidate for amplification.  

As for the claim for service connection for bilateral tinnitus, 
the January 2010 VA audiologist found a history of bilateral 
constant tinnitus, characterized by high-frequency ringing.  

The question remains, however, whether hearing loss and/or 
tinnitus may be attributed to the Veteran's military service, 
including his claimed acoustic trauma in combat.  A VA 
compensation examination is required to ascertain this 


determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) 
(2009).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Knoxville, 
Tennessee from both the nurse practitioner 
and the counselor the Veteran claims he 
spoke with concerning his claim for PTSD.  
If these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the claims file and 
the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  The claims folder should be referred to 
a VA examiner to determine the nature and 
etiology of the Veteran's esophageal cancer.  
The examiner is requested to determine if 
the esophageal cancer is as likely as not 
(fifty percent probability or greater) 
related to the Veteran's period of active 
duty, including presumed exposure to 
herbicides in service.  The claims file and 
complete copy of this remand must be made 
available for review of the Veteran's 
pertinent medical and other history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on information obtained 
from review of the record, and specifically 
the service treatment records that do not 
reflect the presence of esophageal cancer, 
the first clinical findings of esophageal 
cancer in a June 2007 medical report, the 
June 2008 letter from Dr. D.S. suggesting 
that esophageal cancer may be related to 
herbicide exposure, and the conclusions by 
the National Academy of Sciences that there 
was inadequate or insufficient evidence of 
an association between exposure to herbicide 
agents and the subsequent development of 
esophageal cancer.  

3.  Schedule the Veteran for a VA 
examination to determine if the Veteran has 
a psychiatric disability, including PTSD, 
related to his period of active service.  
The examination should include any 
psychological testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

For any psychiatric disability found, the 
examiner is requested to determine if it is 
as likely as not (fifty percent probability 
or greater) related to the Veteran's period 
of active duty.  If PTSD is diagnosed, the 
examiner should indicate whether it is due 
to stressor(s) incurred during his combat 
service.  The examiner must discuss the 
rationale of any opinion rendered, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.

4.  Schedule the Veteran for a VA 
compensation examination to determine 
whether he currently has 


bilateral hearing loss in accordance with 
the requirements of 38 C.F.R. § 3.385 and/or 
tinnitus.  

If hearing loss and/or tinnitus is 
identified, the examiner is requested to 
determine if it is as likely as not (fifty 
percent probability or greater) related to 
the Veteran's period of active duty, 
including acoustic trauma he sustained in 
service.  The claims file and complete copy 
of this remand must be made available for 
review of the Veteran's pertinent medical 
and other history.

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for esophageal cancer, PTSD, 
bilateral hearing loss and tinnitus.  
If the claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these remaining claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).





 Department of Veterans Affairs


